Citation Nr: 9915700	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  92-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946 and from July 1952 to October 1965.  He died on 
February [redacted] 1992.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 8, 1992, rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the cause of the veteran's death.  The case was remanded by 
the Board on October 13, 1994, for additional evidentiary 
development and adjudication.  The record has been returned 
to the Board for further review on appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
it being carried out completely.  

The veteran died on February [redacted] 1992, as the result of 
exsanguination due to a self-inflicted handgun wound to the 
left chest.  According to the official certificate of death, 
the death was a suicide.  Other significant conditions which 
contributed to death but were not related to the immediate 
cause of death were interatrial lipoma, moderate 
arterionephrosclerosis, and fatty liver.  During the 
veteran's lifetime and at the time of his death, service 
connection was in effect for eczema, rated 10 percent 
disabling since March 1971; chronic nephritis, rated 
10 percent disabling since October 1965; and leukoplakia of 
the left vocal cord, cirrhosis of the liver with biopsy scar, 
urethro-prostatitis, and callosities of both feet, each rated 
noncompensable since October 1965.  The combined rating for 
all service-connected disabilities had been 20 percent since 
March 1971.  

Under the applicable statutory and regulatory provisions, in 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.312 (1998).  

In the present case, the direct cause of death was not a 
preexisting medical condition but rather the immediate 
effects of an external trauma caused by a gunshot.  For the 
appellant to establish service connection for the cause of 
the veteran's death, therefore, it must be shown that a 
service-connected disability was a contributory cause of 
death.  A contributory cause of death is inherently one not 
related to the principal cause. In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (1998).

The act of suicide is considered under VA regulations to be 
evidence of mental unsoundness.  38 C.F.R. § 3.302(b)(2) 
(1998).  The veteran did not establish service connection for 
a psychiatric disorder during his lifetime, but the record 
suggests a theory of entitlement which links his presumed 
mental unsoundness to the service-connected disabilities.  
The theory was best articulated in a letter by a private 
physician, D. R. Kadkkia, M.D., who, acting as the 
appellant's advocate, provided a March 1992 statement 
containing the following language:  

Both nephrosclerosis and cirrhosis, 
service related diseases, mostly worsened 
his [chronic obstructive pulmonary 
disease (COPD)] increasing his CO2 level 
that changed his personality causing 
confusion and depression making his 
commit suicide.  

Thus formulated, the chain of causation offered on behalf of 
the appellant contains the following five links:  (1) 
Nephrosclerosis and cirrhosis caused worsening of COPD, (2) 
worsening of COPD caused an increase in the CO2 level, (3) an 
increase in the CO2 level caused a change of personality, (4) 
a change of personality resulted in confusion and depression, 
and (5) confusion and depression caused the veteran to commit 
suicide.  For purposes of applying the regulatory 
requirements, it is reasonable to consider a "change of 
personality" as well as confusion and depression as elements 
of "mental unsoundness."  Treatment records show that the 
veteran was treated both for mental confusion and depression 
during hospitalizations not long before his death.  
Alternatively, contributory causation could be established by 
evidence that one of the service-connected disorders resulted 
directly in mental unsoundness, without the intervention of 
respiratory disease.  

The inquiry is therefore essentially twofold:  It must be 
determined whether there is an organic basis for the 
veteran's mental unsoundness, and, if so, which disorder 
constituted such organic cause; or, if not, whether there was 
a strictly functional or psychological cause for it.  With 
respect to the organic causes, the evidence of record is 
conflicting as to links (1), (2) and (3).  

While the development requested in the 1994 Board remand was 
limited to procurement of existing documents, including 
treatment records and a copy of the autopsy report, the RO, 
on it's own initiative, expanded the development to include 
procurement of medical opinions from VA specialists in renal 
disorders and pulmonary disorders regarding medical issues 
associated with the question of contributory causation.  Both 
opinions were adverse to the veteran's claim.  

It appears however, that still more medical opinions are now 
required, in view of a decision of the United States Court of 
Veterans Appeals (redesignated March 31, 1999, as the United 
States Court of Appeals for Veterans Claims) issued after the 
Board remand.  In Lathan v. Brown, 7 Vet. App. 359 (1995), 
the Court held that a remand was necessary in order for the 
Board to fulfill the statutory duty to assist to develop the 
evidence in support a well-grounded claim for service 
connection for the cause of death when of contributory 
causation at issue.  In pertinent part, the Court stated as 
follows:  

The Court holds that remand of this matter 
is necessary for VA to obtain a medical 
opinion which will enable it to give 
"careful consideration", as required by 38 
C.F.R. § 3.312(c), to the issue of any 
contribution of the veteran's service-
connected lung condition to his death.  
See 38 U.S.C. §§ 5107(a), 7109; 38 C.F.R. 
§ 20.901(a), (d) (1994); Austin v. Brown, 
6 Vet. App. 547, 552-54 (1994); Quiamco v. 
Brown, 6 Vet. App. 304, 310 (1994); Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  
The medical opinion should address 
specifically the issue whether the 
veteran's service-connected disability was 
a contributory cause of death under 38 
C.F.R. § 3.312(c).  In ordering a medical 
opinion, VA should consider the 
feasibility of requesting that the 
physician express in percentage terms the 
probability that the veteran's service-
connected disability caused or contributed 
to death.  

The medical opinions obtained by the RO are acceptable as far 
as they go, but, as noted by the representative, they do not 
address whether service connected disabilities other than 
nephritis, such as, in particular, cirrhosis of the liver or 
urethro-prostatitis, may have influenced the veteran's mental 
condition.  In addition, since the question of mental 
soundness is at the center of this appeal, the evaluations 
should include review by a psychiatrist to ascertain the 
cause of the apparent mental unsoundness that led to the 
veteran's suicide.  

If the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The appellant should be given an 
opportunity to submit any additional 
evidence or information she sees fit in 
support of her claim while the appeal is 
in remand status.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  

2.  The RO should arrange for review of 
the file by an appropriate VA physician 
or physicians to determine the extent to 
which each of the veteran's service-
connected disabilities contributed to 
bringing about his suicide.  The service-
connected disabilities should be 
considered individually, and findings 
with respect to each should be recorded.  
For each service-connected disorder, the 
physician or physicians should express, 
as a percentage, the likelihood that such 
disorder caused or exacerbated each of 
the disorders listed on the official 
certificate of death (interatrial lipoma, 
arterionephrosclerosis, fatty liver) and 
in the statements of D. R. Kadkkia, M.D., 
(respiratory disease) and M. M. McCanne, 
M.D., (respiratory disease, depression).  
The examiner or examiners should fully 
identify the extent to which each of the 
service-connected disabilities may have 
caused or contributed to any organic 
reason for the apparent mental 
unsoundness that led to suicide.  The 
basis for the stated conclusions should 
be fully explained.  The examiner or 
examiners is/are invited to obtain 
additional consultations if deemed 
warranted.  

3.  The RO should then refer the case to 
a VA psychiatrist for an additional 
psychiatric opinion.  The psychiatrist 
should consider each of the service-
connected disabilities and express an 
opinion as to the extent to which each 
resulted in depression or any other form 
of mental unsoundness that might have led 
to suicide.  A full explanation of the 
basis for the conclusions reached should 
be set forth.  

4.  After completion of the foregoing, 
the RO should review the examination 
report(s) received to ensure that they 
are adequate to achieve the purposes of 
this remand, as shown in the discussion 
and specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  All 
other actions necessary for proper 
follow-up of the evidentiary development 
sought by the Board should be taken.  

5.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for the veteran's 
death.  If the determination is adverse 
to the appellant, a supplemental 
statement of the case should be prepared 
and the appellant and her representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



